Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment (hereinafter “Am.”) filed on December 17, 2020 has been entered.
Drawings
1.	The drawings were received on December 17, 2020.  These drawings are not accepted because of the reasons, inter alia, listed below:
	a.	The drawing amendments do not comply with 37 CFR 1.121(d) quoted below:
	Drawings. One or more application drawings shall be amended in the following manner: Any changes to an application drawing must be in compliance with § 1.84  or, for a nonprovisional international design application, in compliance with §§ 1.84(c)  and 1.1026  and must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled "Replacement Sheet." Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. Any new sheet of drawings containing an additional figure must be labeled in the top margin as "New Sheet." All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper.  (Bold and emphases added)

	In the instant case, Applicant’s labels “Replacement Sheet” are in the side margin instead of the top margin.  Moreover, Applicant did not explain all changes to the drawings in either the drawing amendment or remarks section of the amendment paper (Am. pp. 5 and 12).  In addition, “an annotated sheet showing changes” mentioned on p. 1 of Am. p. 1 has not been received;
	b.	The drawing amendments do not comply with 37 CFR 1.84 as required by 37 CFR 1.121(d).  See Guide for Preparation of Patent Drawings attached to the prior Office Action (hereinafter “OA”) on September 17, 2020.  For example:
37 CFR 1.84(p)(4) states:
must always be designated by the same reference character, and the same reference character must never be used to designate different parts.  (Emphases added)

	In the instant case, e.g., amended FIG. 2 shows that different reference characters 104 and 110 are used to designate the same part; 
37 CFR 1.84(l) states:
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  (Emphases added)

	However, every line, number, and letter, e.g., in FIGS. 5-9 is not durable, clean, black, sufficiently dense, dark, uniformly thick, well-defined; 
37 CFR 1.84(m) states:
 	Solid black shading areas are not permitted, except when used to represent bar graphs or color.

	However, e.g., FIGS. 15-17 show a plurality of solid black shading areas that are not used to represent bar graphs or colors; and/or
	c.	The drawing amendments introduce new matter.  
For example, the new reference character 110, which designates the longitudinal shaft in amended Spec. ¶ 32, introduces new matter.  A review of the original application shows that the original drawings did not show and the original application did not describe, inter alia, how the rotary dial 104 is supported by the longitudinal shaft claimed in claims 2, 7 and 15.  See original Spec. ¶ 98 and drawing objections under 37 CFR 1.83(a) in the prior OA.  Thus, a person having ordinary skill in the art (hereinafter “PHOSITA”) might envision that the longitudinal shaft might have different size, shape, dimension, positioning, and/or connection to the dial 104 (see, e.g., the longitudinal shaft 7 and the dial 1 in FIG. 1 of Bonne (US 20110025652), or the shaft 50 and the dial 18 in FIG. 3A of Levin et al. (US 20090079712)).  Nowhere in the original application described that the shaft and the dial 104 are one-piece formed as now shown in amended FIG. 2.  After the filing date, the showing of a specific size, shape, dimension, position, and/or connection of the shaft and the dial 104 within a full spectrum of possible sizes, shapes, dimensions, positions, and/or connections of the shaft to the dial 104 introduce new matter.  See Ex parte George, 230 U.S.P.Q. 575, 578 (Bd. Pat. App. & Inter. 1986) and MPEP § 608.04(a).
Moreover, Applicant has not established that the application as filed inherently disclosed that the longitudinal shaft is one-piece formed with the dial 104 as now specifically shown in amended FIG. 2.  See In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (“To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’”). Therefore, amended FIG. 2 introduces new matter.  Please see MPEP §§ 608.04(a) and 2163.07(a).
2.	The original drawings filed on April 9, 2020 are objected to because of the reasons set forth in the prior OA.   
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s) such as the temperature control in claim 7 (Spec. ¶ 101) must be shown or the feature(s) canceled from the
claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Amendment Objection
The amendment filed December 17, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is, e.g., the new description “Dial 104 may comprise a longitudinal shift 110” (emphasis added) in amended Spec. ¶ 32.  
As set forth above, the original application did not disclose how the rotary dial 104 is supported by the longitudinal shaft.  In the context of the original specification, the PHOSITA might envision that the longitudinal shaft might have different size, shape, dimension, positioning, and/or connection to the dial 104. After the filing date, the description and showing of a specific size, shape, dimension, position, and/or connection of the shaft and the dial 104 within a full spectrum of possible sizes, shapes, dimensions, positions, and/or connections of the shaft to the dial 104 introduce new matter.  See Ex parte George supra.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Specification Objection
1.	The disclosure is objected to because of the informalities such as, listed below:
a.	The disclosure has typographical error(s).  For example, the term “a longitudinal shift 110” (emphasis added) in amended Spec. ¶ 32 should have been changed to “a longitudinal shaft 110”; and/or
b.	Each part of the claimed invention, e.g., the temperature control in claim 7 (Spec. ¶ 101) should have been designated by a reference character.  See MPEP §§ 608.01(o) and (g).   
Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which
 applicant may become aware in the specification.
	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (hereinafter “BRI”) using the plain meaning of the claim language in light of the specification as it would be understood by a person having skill in the art (hereinafter “PHOSITA”).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that
the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an OA. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
sixth paragraph, except as otherwise indicated in an OA.
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tactile control” in claims 1 and 15, “a temperature control” in claim 7 and “a control” in claim 16.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) 	amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f)
or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(b) 	present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
35 USC § 112(a)
Adequate Written Description Requirement
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	a.	Independent claim 1 recites: 
a microprocessor, coupled with the climate control user interface, HVAC system, and tactile control, to receive the inputted control command and generate a corresponding control signal to the HVAC system, wherein:

when a user selects the automode, the microprocessor automatically determines one or more settings of the HVAC system based on an outside temperature and a current cabin temperature and one or more of a time of day, day of week, a vehicle spatial location, and a number of currently sensed occupants of the vehicle and causes the HVAC control assembly to adjust the one or more settings of the HVAC system.  (Bold and emphases added)

Similarly, independent claim 16 recites:
a control that moves in multiple directions to input a control command to select an HVAC airflow setting for the HVAC system of the vehicle … 

a microprocessor… to receive the inputted control command and generate a corresponding control signals . . . (Bold and emphasis added)

	Moreover, independent claim 12 requires:

	a microprocessor, coupled with the climate control user interface and HVAC control assembly, to receive the inputted control command and generate a corresponding control signal to the HVAC system, wherein the user can select to adjust a temperature setpoint for a cabin temperature manually in a manual mode or automatically in an automode; and
wherein, when the user selects the automode, the microprocessor automatically determines one or more settings of the HVAC system based on an outside temperature and a current cabin temperature and one or more of a time of day, day of week, a vehicle spatial location, and a number of currently sensed occupants of the vehicle and causes the HVAC control assembly to change the current cabin temperature to the determined temperature setpoint.  (Bold and emphases added)

However, the specification inadequately describes and the drawings do not show how the control 104 and/or the microprocessor 240 in FIG. 10 entirely performs the above claimed functions.  As noted, the specification generally stated at, e.g., ¶ 44-45:
[0044]	The tactile control dial device 104 may include one or more processors 204, data storage 208, memory 212, position sensor(s) 216, touch sensitive input device 220, input switch(es) 224, haptic device(s) 228, and/or other components 232. As described herein, input provided by the tactile control dial device 104 may be communicated to the computer system 232 and/or the display device 112 via one or more bus 202.

[0045]	The processor 204 may comprise a programmable processor or controller for executing application programming or instructions associated with the tactile control dial device 104. In some embodiments, the processor 204 may include multiple processor cores, and/or implement multiple virtual processors. In one embodiment, the processor 204 may include multiple physical processors. For instance, the processor 204 may comprise a specially configured application specific integrated circuit (ASIC) or other integrated circuit, a digital signal processor, a controller, a hardwired electronic or logic circuit, a programmable logic device or gate array, a special purpose computer, or the like.  In any event, the processor 204 may function to run programming code or instructions implementing various functions of the tactile control dial device 104 and/or the HVAC control system 200.  (Bold and emphases added)

At the outset, the phrases “and/or other components” and “or the like” indicate that the listed elements in the quoted specification are not exhaustive.  On the one hand, it is unclear what structure(s) constitute the “other components 232” of the control 104.   On the other hand, it is unclear what structures are “like” a special purpose computer but are not special computer.  Cf., Ex parte Caldwell, 1906 C.D. 58 (Comm'r Pat. 1906) (The phrase “or the like” renders the claim indefinite because the claimed apparatus includes elements not actually disclosed (those encompassed by “or the like”)) cited in MPEP § 2173.05(d).
More importantly, the specification fails to express or describe the control 104 and/or the processor 204 in any understandable terms including such as, a specific control circuit effective to achieve the claimed functions, a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure” to entirely perform the claimed functions.  As noted, Applicant’s FIG. 10 and its description (Spec. ¶ 44 et seq.) fail to describe, even at a high level, how such control 104 and processor 204 could be programmed to produce the specific results described in the claims.  Applicant’s mere showing of rectangle boxes 104 and 204 to represent the control and the processor in FIG. 10 would not satisfy the requirements under 35 USC 112, first paragraph as explained by the Court in In re Gunn, 190 USPQ 402 (CCPA 1976) cited in MPEP §§ 2164.06(a) and (c) and In re Donohue, 193 USPQ 136 (CCPA 1977).  See the terms such as “control device” in Ergo Licensing LLC v. Carefusion 303 Inc., 102 USPQ2d 122, 673 F.3d 1361 (Fed. Cir. 2012); “control module” in Williamson v. Citrix Online, LLC, 115 USPQ2d 1105 (Fed. Cir. 2015); “mechanical control assembly” in In re MTD Products Inc., Case No. 2017-2292, Fed. Cir. 8/12/2019; and “control unit” in non-precedential Dionex Softron GmbH v. Agilent Technologies, Inc., Case No. 19-1888 (Fed. Cir. 5/6/2020).  
Particularly, regarding the claimed processor, as noted in Spec. ¶ 45 above, Applicant’s specification discloses only a general purpose processor 204 (FIG. 10) but inadequately discloses an algorithm that the processor would use to perform the recited functions set forth in claims 1, 12 and 16.  See MPEP § 2161.01 and, particularly, MPEP § 2181(II)(B) quoted below:
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.   Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.  (Bold for emphases)

 b.	Claim 2 further claims:
wherein the tactile control comprises a rotary dial supported by a longitudinal shaft, and wherein the microprocessor synchronizes rotational movement of the rotary dial with rotational movement of a temperature setpoint.  (Bold and emphases added)

	See also similar limitations in claims 7 and 15.  However, the specification inadequately describes and the original drawings do not show, inter alia, the shaft, how the rotary dial 104 is supported by the shaft, and/or how the rotary dial is mechanically and/or electronically connected to the temperature setpoint such that the movement of the rotary dial 104 is:
synchronized with the movement of the temperature setpoint as claimed in claim 2,
associated with the unillustrated temperature control in order to entirely perform the functions claimed in claim 7; and/or
able to automatically determine one or more settings of the HVAC system as claimed in claims 1 and 15, or an HVAC airflow setting as claimed in claim 16.   
Enablement Requirement
	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
a.	Claim 1 recites:
a microprocessor, coupled with the climate control user interface, HVAC system, and tactile control, to receive the inputted control command and generate a corresponding control signal to the HVAC system (Bold and emphasis added)

	Claim 12 likewise requires:

	a microprocessor, coupled with the climate control user interface and HVAC control assembly, to receive the inputted control command and generate a corresponding control signal to the HVAC system, wherein the user can select to adjust a setpoint for a cabin temperature manually in a manual mode or automatically in an automode; and

wherein, when the user selects the automode, the microprocessor automatically determines one or more settings of the HVAC system based on an outside temperature and a current cabin temperature and one or more of a time of day, day of week, a vehicle spatial location, and a number of currently sensed occupants of the vehicle and causes the HVAC control assembly to change the current cabin temperature to the determined temperature setpoint.  (Bold and emphases added)

	In addition, claim 16 requires:

	a microprocessor, coupled with the climate control user interface, HVAC system, and tactile control, to receive the inputted control command and generate a corresponding control signal to the HVAC system, wherein:

the climate control user interface displays a plurality of user selectable airflow modes, each of the user selectable airflow modes indicating an airflow direction relative to a seating position of one or more vehicle occupants, and wherein, in response to user selection of an airflow mode, the microprocessor automatically alters a setting of one or more air exhausts to provide the user selected airflow corresponding to the user selected airflow mode.  (Bold and emphases added)

However, the specification merely provides a black box 204 in FIG. 10 to disclose a microprocessor and other system components controlled by the microprocessor as seen in Spec. at, e.g., ¶¶ 44 et seq.  Applicant’s mere reference to a commercially available microprocessor as seen in Spec. ¶ 44 et seq., without any description of the precise operations to be performed by the microprocessor, fails to disclose how such a microprocessor would be properly programmed to (i) either perform any required calculations; or (ii) coordinate the other system components in the proper timed sequence to perform the functions as disclosed and claimed.  Since Applicant’s disclosure fails to disclose any specific program; thus, more than routine experimentation would be required of one skilled in the art to generate such a program.  Thus, the disclosure lacks enablement.  Please see MPEP § 2164.06(c).
Put differently, Applicant’s laundry list of general and special devices, processors, computers, etc. in the specification would not “reasonably lead” the PHOSITA to any particular or definite program, software, algorithm, or circuit, etc. that achieves the claimed functions.   See a laundry list of sensors in non-precedential Creative Kingdoms, LLC. v. ITC, Fed. Cir., No. 2014-1072 (12/19/2014).  See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species) cited in MPEP § 2163.
b.	Claims 1, 15 and 16 claim a (tactile) control 104 that moves in multiple directions to perform the functions such as inputting a control command to select an HVAC setting or HVAC airflow setting, etc.  However, the specification (Spec. ¶ 32 et seq.) does not describe and the drawings (FIGS. 2-9) do not show, inter alia, any mechanical and/or electrical structural elements or means for moving the dial 104 in multiple direction, means for connecting the dial 104 to the HVAC setting or HVAC airflow setting such that the dial 104 can perform the claimed functions.   Here, the specification merely provides the restatement of the functions and the intended outcome of the functions but not the necessary mechanical and/or electrical structures that enable the dial 104 to perform the functions. Therefore, the PHOSITA would have to perform undue experimentation in order to construct such mechanical and/or electrical essential elements that connect the dial 104 with other claimed elements in order to perform the claimed functions.    
35 USC § 112(b)
	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claim elements “a tactile control” in claims 1 and 15, “a temperature control” in claim 7 and “a control” in claim 16 are limitations that invoke pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions.  As noted, the specification inadequately describes how the controller is mechanically and/or electronically coupled to or in communication with the other claimed element(s) such as the user interface, the microprocessor, the display, etc. in order to entirely perform the claimed functions.  Applicant merely showed the controller as the black box 104 in FIG. 10.   See, e.g., “control means” in Biomedino, LLC. v. Waters Tech. Corp., 490 F.3d 946 (Fed. Cir. 2007) and Aristocrat Techs. Australia Pty Ltd, v. Int’l Game Tech., 521 F.2d 1238 (Fed. Cir. 2008) cited in MPEP § 2181(II)(B) and Williamson supra.   The claims only provide a restatement of the functions and the intended outcome of the functions and do not recite sufficiently the structure so that the control perform the functions as stated.  The term “control” in this case is indefinite for the same or similar reasons applied to the terms such as, “control means for automatically operating valves” in Biomedino, LLC. v. Waters Tech. Corp., 490 F.3d 946 (Fed. Cir. 2007); “game control means arranged to control images display means” in Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech, 521 F.3d 1328 (Fed. Cir. 2008) cited in MPEP §§ 2163 and 2181; “distributed learning control module” in Williamson v. Citrix Online, LLC; “control device” in Ergo Licensing LLC v. Carefusion 303 Inc.; or “control unit” in nonprecedential Dionex SoftronGmbH v. Agilent Technologies, Inc., Case Number 2019-1888, Fed. Cir. 5/6/2020. 
Applicant may:
        (i)	  Amend the claim so that the claim limitation will no longer be interpreted as a limitation under pre-AIA  35 U.S.C. 112, sixth paragraph; or
       (ii)	  Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed functions, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that the PHOSITA would recognize what structure, material, or acts perform the claimed functions applicant should clarify the record by either:
         (i)  Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or
        (ii)  Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions.  For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	b.	Claims 1, 12 and 16 call for a microprocessor coupled with the climate control user interface, HVAC system, etc.   The claims are indefinite because the disclosure only provides the disclosure of “software” or “microprocessor” without specific details about the means to accomplish the functions or insufficient discloses the necessary corresponding structures as required by statute.  See In re Katz Interactive Call Processing Patent Litig. v. American Airlines, Inc., 97 USPQ2d 1737 (Fed. Cir. 2011) cited in MPEP §§ 2163, 2173.05(p) and 2181.  
	c.	Claims 1, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the mechanical and/or electrical elements that connect the control 104 to other claimed elements such as HVAC setting, HVAC airflow, etc. in order to move in multiple directions and/or perform the claimed functions.  See, e.g., Finisar Corp. v. The Direct TV Group, Inc., 523 F.3d 1323 (Fed. Cir. 2008) (The claim is indefinite because the disclosure only provides the disclosure of “software” without providing some detail about the means to accomplish the claimed function). 
35 U.S.C. 103
1.	Claims 1-11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Pacsai et al. (US 20170255280) in view of Vitale et al. (US 20090085880).
	Claim 1
Pacsai teaches a vehicle (200) comprising a Heating, Ventilation, and Air-Conditioning (HVAC) control assembly (¶ 16 et seq., claims 7, 14-17) for navigating a menu associated with an HVAC system (id. claims 7, 14-15, 17, 19) of the vehicle, the menu controlling operation of the HVAC system, the HVAC assembly comprising:
	a climate control user interface (FIGS. 4-8, ¶¶ 8-11) to display one or more HVAC settings (“set point” or “setpoint,” id. ¶¶ 16, 22-25);
	a tactile control (100A, 100B; FIG. 1; ¶¶ 13 et seq.) that moves in multiple directions (“joystick movement,” ¶ 19, claims 6 and 8) to input a control command to select an HVAC setting (setpoint) for the HVAC system of the vehicle; and
	a microprocessor (processor, ¶ 28), coupled with the climate control user interface, HVAC
system, and tactile control (100A, 100B), to receive the inputted control command and generate a
corresponding control signal to the HVAC system, wherein:
the climate control user interface (FIGS. 4-8) displays a cabin temperature setpoint (140A, 140B, ¶ 16 et seq.) for the HVAC system, a value of the cabin temperature setpoint being related to a current position of the tactile control (100A, 100B), a current cabin temperature (FIGS. 4-8), and a difference between the displayed temperature setpoint (140A, 140B) and current cabin temperature (HVAC zone, FIGS 4-8, ¶ 26, claims 14-17).
As noted, Pacsai teaches (¶ 19):
In addition to being operated via the ring 110A, 110B around its perimeter, the knob 100A, 100B may, in some instances, be operated via: a touch-sensitive feature in the display 120A, 120B; push, pull, and joystick-type movements of the knob 100A, 100B; voice recognition; gesture/proximity recognition; and/or biometric (e.g., fingerprint, facial) recognition.  (Bold and emphases added)

In summary, Pacsai teaches the invention substantially as claimed.  However, Pacsai does not explicitly teach a button that activates an automode, and when a user selects the automode, the microprocessor automatically determines one or more settings of the HVAC system based on an outside temperature and a current cabin temperature and one or more of a time of day, day of week, a vehicle spatial location, and a number of currently sensed occupants of the vehicle and causes the HVAC control assembly to adjust the one or more settings of the HVAC system to the determined one or more settings of the HVAC system.
Vitale teaches the button (22, 24; FIGS. 1-2, ¶ 23 et seq.) that activates an automode (climate control mode; FIG. 7; ¶¶ 14, 23, 32-33; claims 5-6 and 20-21), and when a user selects the automode (FIG. 7), the microprocessor (see software flow control of the control system in FIG. 8; id. abstract, ¶ 5, claims 1, 3-4, 20-21) automatically determines one or more settings of the HVAC system (id. ¶ 32) based on an outside temperature (132, FIG. 6; 202, FIG. 8) and a current cabin temperature (210, FIG. 8) and one or more of a time of day, day of week (FIG. 4), a vehicle spatial location (FIGS. 11-12), and a number of currently sensed occupants of the vehicle and causes the HVAC control assembly to adjust the one or more settings of the HVAC system to the determined one or more settings of the HVAC system (id. ¶¶ 6, 14, 23, 31-32). 
It would have been obvious to the PHOSITA at the time the application was filed to use the button for activating the automode, and when a user selects the automode, the microprocessor automatically determines one or more settings of the HVAC system based on an outside temperature and a current cabin temperature and one or more of a time of day, day of week, a vehicle spatial location, and a number of currently sensed occupants of the vehicle and causes the HVAC control assembly in order to adjust the one or more settings of the HVAC system to the determined one or more settings of the HVAC system as taught or suggested by Vitale.   The use of the button for actuating the automode as claimed would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  See also MPEP §§ 2144.06(II) and 2114(IV).    
Claim 2
Pacsai’s tactile control (100A, 100B; FIG. 1) comprises a rotary dial (100A, 100B, ¶ 13 et seq.) supported by a longitudinal shaft (110A, 110B), wherein the first direction is clockwise (¶ 24), and the second direction is counterclockwise (¶ 24), and wherein the microprocessor (processor, ¶ 28) synchronizes rotational movement of the rotary dial (100A, 100B) with rotational movement of the temperature setpoint (FIGS. 4, 8; ¶¶ 16, 20, 25, 30, claim 7).
Claim 3
Pacsai’s microprocessor (¶ 28) causes the climate control user interface to display a temperature setpoint for the HVAC system, a value of the displayed temperature setpoint being related to a current position of the tactile control, the current cabin temperature, and a difference between the displayed temperature setpoint and current cabin temperature (¶¶ 16, 22, 23, 25), and the difference as a temperature gradient (¶ 16) between the current cabin temperature (FIGS. 6-8) and the currently displayed temperature setpoint (140A, 140B), wherein, when the displayed temperature setpoint moves to a first side of the current cabin temperature, the temperature gradient has a first appearance (120A, FIG. 1A) to the user indicating that the displayed temperature setpoint is cooler than the current cabin temperature and wherein, when the displayed temperature setpoint moves to an opposing second side of the current cabin temperature, the temperature gradient has a different second appearance to (120B, FIG. 1B) the user indicating that the displayed temperature setpoint is warmer than the current cabin temperature.
Claim 4
Pacsai’s temperature gradient is displayed as an arcuate band (130A, 130B; FIG. 1A-1B; ¶ 13 et seq.), wherein the first appearance is a first color (see black dark color at numeral 72 in FIG. 1) and the second appearance is a different second color (see light dark color at numeral 76 in FIG. 1B), and wherein the arcuate band (130A, 130B) occupies a portion of an arc (FIGS. 1A-1B, see Appendix hereinafter “Ap.”), the arc (Ap.) having a same shape as a surface of the rotary dial (100A, 100B).
Claim 5
Pacsai’s current cabin temperature (FIGS. 6-8) and displayed temperature setpoint (140A, 140B) are displayed as discrete points on the arc (Ap.) and wherein the arcuate band has, as a first endpoint (Ap.), the point corresponding to the current cabin temperature and has, as a second endpoint (Ap.), the point corresponding to the displayed temperature setpoint.
Claim 6
Pacsai’s current cabin temperature is displayed as a point on the arc (FIGS. 1A and 1B, see Ap.) and as a number value (see, e.g., numbers 72, 76 in FIGS. 1, 4, 6-8) positioned interiorly to the arc (Ap.).
Claim 7
See claims 1-2 above and Pacsai’s FIGS. 3-8, ¶¶ 24-28, and claims 1-19.    
Claim 8
See Pacsai’s numerical indicator (e.g., 72, 76 in FIGS. 1, 4, 6-8) that represents the current temperature.
Claims 9 and 10
Pacsai’s climate control user interface further comprises a numerical indicator (e.g., 72, 76
in FIGS. 1, 4, 6-8) that represents the difference between a new temperature set point and the current cabin temperature (defined by two ends of the arc shown in FIGS. 2 and 4-8).
Claim 11
   	Pacsai’s vehicle (200) comprises a second button (240B, FIG. 2, ¶ 22) that activates or deactivates an air-conditioning system and “conventional buttons and knobs” for controlling various features of the vehicle (200, ¶ 21).  Pacsai’s conventional buttons broadly includes a third button that activates/deactivates a re-circulation function as seen in FIG. 2. See also the conventional car ac setting in, e.g., Google Search attached to the prior OA and MPEP § 2144.03. 
2.	Claims 12-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable
over Pacsai et al. (US 20170255280) in view of Vitale et al. (US 20090085880) and further in
view of Kikuya (US 7,414,206).
	Claim 12
	Pacsai and Vitale teach the invention substantially as claimed (see the rejection of claim 1 above).  However, Pacsai and Vitale do not teach the functional limitation “wherein the user can select to adjust a temperature setpoint for a cabin temperature manually in a manual mode or automatically in an automode. 
	Kikuya teaches the microprocessor (50, FIGS. 1-2, ¶¶ 28 and 35-41) coupled with the HVAC control assembly (50) coupled with the climate control user interface and HVAC control assembly (60, FIGS. 3-4, ¶ 43), to receive the inputted control command (¶¶ 5, 40-41) and generate a corresponding control signal (¶¶ 5, 40-41) to the HVAC system, wherein the user can select to adjust a temperature setpoint (desired temperature; FIGS. 5-6; ¶¶ 38, 41, 48-49, 65-66) for a cabin temperature (22, FIGS. 1-2) manually in a manual mode (FIG. 9B-11) or automatically in an automode (FIGS. 9A, 12B, 13).  Ibid. ¶¶ 41, 51, 53, 56, 62, 66-68; claims 8 and 10.
It would have been obvious to the PHOSITA at the time of filing of the application to program Pacsai’s microprocessor/controller such that Pacsai’s HVAC’s control assembly modified by Vitale performs the functional limitation “the user can select to adjust a temperature setpoint for a cabin temperature manually in a manual mode or automatically in an automode” as taught or suggested by Kikuya.  KSR.
Claim 13
Please see claim 9 above.
Claim 14
Kikuya’s one or more settings of the HVAC system comprise a speed and direction of airflow in the cabin (FIG. 8) and wherein the microprocessor, in the automode, automatically determines the temperature setpoint adjusts the speed and direction of airflow based on the outside temperature, current cabin temperature.  Ibid. ¶¶ 41, 51, 53, 56, 62, 66-68; claims 8 and 10.
Vitale teaches the settings of the HVAC based on time of day, day of week, vehicle spatial location, and number of currently sensed occupants of the vehicle (FIG. 4).
It would have been obvious to the PHOSITA at the time of filing of the application to set:
a.	Pacsai’s one or more settings of Pacsai’s HVAC system comprising a speed and direction of airflow in the cabin and wherein the microprocessor, in the automode, automatically determines the temperature setpoint adjusts the speed and direction of airflow based on the outside temperature, current cabin temperature as taught or suggested by Kikuya; and
b.	Pacsai’s HVAC based on time of day, day of week, vehicle spatial location, and number of currently sensed occupants of the vehicle as taught or suggested by Vitale.  KSR.
Claim 15
See the rejections of claims 2, 3 and 9 above; and Pacsai’s FIGS. 1-8 and claims 1-19.  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yu et al. (US 20190077217) teaches a vehicle (FIG. 1A) comprising a HVAC a control assembly (104, FIG. 1B) and a microprocessor (104), when a user selects the automode, the microprocessor automatically determines one or more settings of the HVAC system based on an outside temperature and a current cabin temperature, a vehicle spatial location, and a number of currently sensed occupants of the vehicle and causes the HVAC control assembly to adjust the one or more settings of the HVAC system to the determined one or more settings of the HVAC system (FIGS. 1B-17).  Ibid. claims 1-24.  However, Yu does not explicitly teach a climate control user interface and a button. 
Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive.
Drawings
Applicant contended “[n]o new matter has been added by the Replacement Sheets.”  (Am. p. 12).  However, e.g., amended FIG. 2 introduces new matter as set forth above.  In addition, please note that 35 U.S.C. 113 states: 
Drawings submitted after the filing date of the application may not be used (i) to overcome any insufficiency of the application due to lack of an enabling disclosure or otherwise inadequate disclosure therein, or (ii) to supplement the original disclosure thereof for the purpose of interpretation of the scope of any claim.

The drawing objection is respectfully maintained for the reasons set forth.
35 USC 112(a)
Applicant contended that Applicant has amended the drawings and the specification to add reference numerals to elements that originally included in the Figures, but did not have reference numerals; accordingly, the rejection under 35 USC 112(a) should be withdrawn.  (Am. p. 12)
	The Examiner respectfully submits that the original application should have had the reference numerals to designate the claimed features.  Please see MPEP §§ 608.01(o) and (g).  Cf., MPEP § 608.01(h) (“If the best mode contemplated by the inventor at the time of filing the application is not disclosed, such defect cannot be cured by submitting an amendment seeking to put into the specification something required to be there when the application was originally filed.  In re Hay, 534 F.2d 917, 189 USPQ 790 (CCPA 1976). Any proposed amendment of this type should be treated as new matter.”).  On the other hand, Applicant’s new reference numerals apparently do not specifically address the rejections regarding the terms such as “a tactile control,” “a control,” and “a microprocessor” and the functional limitations thereof set forth on pp. 7-13 of the prior OA.  In addition, please note that MPEP § 2163.06 states:
	When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure.

	In view of the foregoing, the rejections under 35 USC 112(a) are respectfully maintained.
	35 USC 112(b)  
	In the same vein of arguments, Applicant stated that the Figures and Specification have been amended to address the Examiner’s concern (Am. pp. 12-13).  However, the new reference numerals added in the drawings and specification do not directly address the indefiniteness set forth in the prior OA.  Please see 37 CFR 1.111(b) and (c).  Therefore, the rejections under 35 USC 112(b) are respectfully maintained.
	 35 USC 102 and 103
	The art rejections in the prior OA are withdrawn in view of the amendments.  Applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejections. 
	Conclusion
	In view of the foregoing, this application is not in the condition for allowance.
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner
can normally be reached on Monday – Friday, 9:00 AM ET – 5:00 PM ET.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656